                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

                                        CASE NO.:

ROBINSON A. CASTRO,
and other similarly situated individuals,

        Plaintiff (s)

v.

GIANNINO’S LLC,
d/b/a DAL CONTADINO TRATTORIA

      Defendant,
____________________________________/

                                       COMPLAINT

        The Plaintiff ROBINSON A. CASTRO, by and through undersigned counsel,

hereby sues Defendant GIANNINO'S LLC, d/b/a DAL CONTADINO TRATTORIA, on

the grounds set forth herein.

                                      INTRODUCTION

     1. This is an action by Plaintiff ROBINSON A. CASTRO under the Civil Rights Act

        of 1964, as amended, 42 U.S.C. §2000e et seq. (“Title VII”), and the Florida Civil

        Rights Act of 1992 (FCRA), Florida Statute Chapter 760, to redress the injury done

        to him by the Defendant’s discriminatory treatment on the basis of his National

        Origin.

                                  JURISDICTION AND VENUE

     2. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

        attorney’s fees, and costs.
3. This action is authorized and instituted pursuant to The Civil Rights Act of 1964,

   as amended, 42 U.S.C. §2000e et seq. (“Title VII”); and the Florida Civil Rights

   Act of 1992 (FCRA), Florida Statute Chapter 760.

4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

   §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

   Plaintiff’s state law claims because they arise out of the same nucleus of operative

   facts as the federal Case, and pursuant to 28 U.S.C. §§1332 and 1367.

5. The venue of this action is properly placed in the Southern District of Florida, Fort

   Lauderdale Division, pursuant to 28 U.S.C. §1391(b), since the employment

   practices hereafter alleged to be unlawful, were committed in Broward County,

   within the jurisdiction of this Honorable Court.

                                       PARTIES

6. Plaintiff ROBINSON A. CASTRO is a resident of Florida within the jurisdiction

   of this Court, who was employed by Defendant. The Plaintiff is a member of certain

   protected classes of persons because of his National Origin and his participation in

   protected activity under federal and state law.

7. Defendant GIANNINO'S LLC, d/b/a DAL CONTADINO TRATTORIA

   (hereinafter, “GIANNINO’S TRATTORIA”, or Defendant”), is a profit

   corporation authorized to conduct business in the State of Florida, in Broward

   County, Florida, and within the jurisdiction of this Court.

8. At all relevant times, Defendant has continuously been an employer engaged in an

   industry affecting commerce under Section 701(b), (g), and (h) of Title VII, 42

   U.S.C. § 2000e (b), (g), and (h).



                                   Page 2 of 21
                       PROCEDURAL REQUIREMENTS

9. All conditions precedent for this action has been fulfilled. On or about August 27,

   2019, Plaintiff ROBINSON A. CASTRO dual-filed his Charge of Discrimination

   with the EEOC, and with the Florida Commission on Human Relations within 300

   days of the alleged violation. To date, over six (6) months have passed since the

   filing of the complaints.    On or about December 10, 2019, the U.S. Equal

   Employment Opportunity Commission, on request, issued to Plaintiff a “Dismissal

   and Notice of Rights” with respect to such charge of discrimination.

10. The mentioned document was received by the Plaintiff on or about Monday,

   December 16, 2019. Consequently, the present Complaint is being filed within 90

   days from the Plaintiff’s receipt of the “Dismissal and Notice of Rights” See

   composite Exhibit “A.”

                           STATEMENT OF FACTS

11. Plaintiff ROBINSON A. CASTRO is a 39 years old male of Dominican Republic

   National Origin. Plaintiff ROBINSON A. CASTRO is a member of a protected

   class under Title VII, and the Florida Civil Rights Act, because of his National

   Origin, and because of his participation in protected activities within the meaning

   of federal and state law.

12. Defendant GIANNINO’S TRATTORIA is an Italian restaurant located at 2775

   East Oakland Park Blvd., Fort Lauderdale, Florida 33306, where Plaintiff worked.

   The restaurant is specialized in homestyle Italian cuisine.




                                   Page 3 of 21
13. Defendant GIANNINO’S TRATTORIA employed Plaintiff ROBINSON A.

   CASTRO as a full time, a non-exempted salaried employee from on or about March

   08, 2019, through approximately June 6, 2019, or 13 weeks.

14. The Plaintiff was hired as a line cook, and he was promised to be trained for Kitchen

   Manager. The Plaintiff was paid a salary of $1,425.00 weekly.

15. Throughout his employment with the Defendant, the Plaintiff performed his work

   in an exemplary fashion. The Plaintiff possessed all the required skills, training

   and qualifications for the job in question, and performed his duties without

   significant issue or controversy. The Plaintiff had more than 6 years working with

   Italian cuisine.

16. However, during the time Plaintiff was employed by the Defendant, The Plaintiff

   was subjected to unlawful acts of discrimination, and he was further subjected to

   different terms and conditions of employment, on basis of his National Origin.

17. The unlawful Discrimination and Harassment came at the hands of the owner of

   the business Filomeno Giannino a/k/a Nuncio Giannino, and his Italian assistant,

   Tony LNU.

18. Chef Nuncio Giannino hired Plaintiff due to his credentials and experience in

   Italian cooking and in kitchen management. However, Chef Nuncio Giannino

   would treat Plaintiff disrespectfully and talk to him with arrogance and disdain

   because Plaintiff was not Italian. Chef Nuncio Giannino would criticize the

   Plaintiff’s knowledge of Italian food and handling of kitchen procedures, but at the

   same time Chef Nuncio Giannino denied Plaintiff any training in reference to

   Italian dishes or the handling of his Kitchen.



                                    Page 4 of 21
19. Plaintiff many times requested to receive instruction to prepare the dishes exactly

   as Chef Nuncio Giannino expected, but the chef refused to train the Plaintiff.

20. Chef Nuncio Giannino had a preferential treatment for Italian employees and he

   allowed his Italian Kitchen assistant Tony LNU, to harass Plaintiff because of his

   National Origin. Italian assistant Tony LNU displayed discriminatory and

   disrespectful conduct against Plaintiff because of his Dominican National Origin.

21. When Plaintiff asked Tony LNU something related to the preparation of dishes,

   Tony LNU refused to give any answer and he would say “You need to do only

   what I f…...g tell you to do because I am Italian, born in Italy, you are a Dominican,

   you will never learn”.

22. Chef Nuncio Giannino not only discriminated against Plaintiff because he was not

   Italian, but he also allowed and promoted unlawful discrimination and harassment

   against Plaintiff.

23. Chef Nuncio Giannino would tell Plaintiff that he never would learn because he

   was not Italian. In vain Plaintiff reminded Chef Nuncio Giannino about his

   extensive knowledge of Italian food and his experience working at expensive

   Italian restaurants.

24. Assistant Chef Tommy LNU subjected Plaintiff to excessive job scrutiny,

   surveillance, and mistreatment, and blamed him for anything wrong that happened

   at the workplace. Chef Nuncio Giannino and his assistant Tommy LNU always

   made negative remarks about Hispanic employees including Plaintiff.

25. The frequent, severe, and offensive conduct of Chef Tommy LNU linked to

   Plaintiff’s National Origin, created a hostile work environment in violation of the



                                   Page 5 of 21
   Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq. (“Title VII”)the

   Florida Civil Rights Act of 1992 (FCRA), Florida Statute Section 760.

26. Plaintiff felt harassed, unwelcome, uncomfortable, humiliated and intimidated in

   his place of work. The Plaintiff knew that his superiors were forcing him to a

   voluntary resignation from his employment.

27. The Plaintiff lived in anxiety, and fear of losing his job. Every day he tried to do

   his best to please Chef Nuncio Giannino and his Assistant, to no avail. The illegal

   conduct of these individuals escalated, and he became more hostile towards

   Plaintiff.

28. On or about the first week of May 2019, the Plaintiff complained with Chef Nuncio

   Giannino. The Plaintiff told the Chef Nuncio Giannino that he felt discriminated

   against and harassed because of his Dominican National Origin.

29. The Plaintiff also complained about the conduct of his Assistant Tony LNU and

   his discriminatory remarks such as “You need to do only what I f…...g tell you to

   do because I am Italian, born in Italy, you are a Dominican, you will never learn”.

   Nevertheless, Chef Nuncio Giannino just answered: “What Tony said is true, he is

   Italian and there is nothing wrong with what he said”, and then he added: “I will

   bring an Italian person to run my kitchen”.

30. This complaint constituted protected activity under federal and state law.

31. As a result of the Plaintiff’s complaints, the Plaintiff suffered a reduction of his

   salary from $1,425.00 weekly to $1,052 weekly.

32. After Plaintiff’s complaint, he did not get any relief, just retaliatory increased

   harassment.



                                   Page 6 of 21
33. Soon, Chef Nuncio Giannino hired an Italian employee to run the kitchen. The

   Italian employee, Salvatore LNU was hired to be trained as Kitchen Manager. The

   new Italian employee received the position, the training, and the help that had been

   promised to Plaintiff at the time of hiring. Even Plaintiff trained the new Italian

   Kitchen Manager.

34. Finally, on or about June 6, 2019, Chef Plaintiff was fired, using pretextual reasons.

35. At the time of termination from employment, the Plaintiff did perform and excel

   at the performance of the essential functions assigned to him by Defendant, and the

   sole apparent reason for the termination of Plaintiff’s employment was

   discrimination based on Plaintiff’s National Origin.

36. The Plaintiff was fired by the Defendant, and Plaintiff’s termination was directly

   and proximately caused by Defendant’s unjustified discrimination and retaliation

   against Plaintiff because of his complaints of unlawful discrimination and

   harassment in violation of both Federal and State Laws.

37. Moreover, the Plaintiff’s termination came just in temporal proximity after

   Plaintiff’s participation in protected activity.

38. Defendant GIANNINO’S TRATTORIA is subjected to vicarious liability for the

   actions of its agents because it failed to take adequate remedial measures to halt the

   discrimination, harassment, and retaliation to which the Plaintiff was subjected to

   despite Defendant’s knowledge that such discrimination, harassment, and

   retaliation was occurring.

39. The Plaintiff has retained the law offices of the undersigned attorney to represent

   his in this action and is obligated to pay reasonable attorneys’ fees and costs.



                                    Page 7 of 21
                               COUNT I:
           VIOLATION OF TITLE VII OF CIVIL RIGHT ACT OF 1964:
              DISCRIMINATION BASED ON NATIONAL ORIGIN;

40. Plaintiff ROBINSON A. CASTRO re-adopts every factual allegation as stated in

   paragraphs 1-39 above as if set out in full herein.

41. At   all   times   material   hereto,   the    Employer/Defendant    GIANNINO’S

   TRATTORIA failed to comply with the Civil Rights Act of 1964 [42 U.S.C. 2000

   e-2 (a)], which states, “It shall be an unlawful employment practice for an employer

   to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

   discriminate against any individual with respect to his compensation, terms,

   conditions, or privileges of employment, because of such individual's Race, Color,

   Religion, Sex, or National Origin; or (2) to limit, segregate, or classify his

   employees or applicants for employment in any way which would deprive or tend

   to deprive any individual of employment opportunities or otherwise adversely

   affect his status as an employee, because of such individual's Race, Color, Religion,

   Sex, or National Origin.”

42. The Defendant’s decision to discriminate against Plaintiff ROBINSON A.

   CASTRO was because of Plaintiff’s National Origin.

43. At all relevant times, including the time of the discrimination, Defendant

   GIANNINO’S TRATTORIA was aware that Plaintiff ROBINSON A. CASTRO

   was a Hispanic, and of Dominican National Origin.

44. At the time of the unlawful discrimination, the Plaintiff did perform and excel at

   the performance of the essential functions assigned to him by the Defendant.

45. The Plaintiff was qualified for the position apart from his apparent National Origin.



                                    Page 8 of 21
46. The Plaintiff was discriminated against by his supervisor Chef Nuncio Giannino

   and his Assistant Chef Tony LNU because Plaintiff was Hispanic and of a

   Dominican National Origin. The Defendant is a sophisticated employer who has

   actual knowledge of the requirements of Title VII of the Civil Rights Act of 1964,

   as amended.

47. The discrimination and harassment were perpetrated by the decision-makers, and

   this fact perpetuated and facilitated an abusive, discriminatory, and hostile work

   environment based on the Plaintiff’s National Origin. within the meaning of Title

   VII.

48. Defendant GIANNINO’S TRATTORIA through its practices and policies as an

   employer, willfully, and with malicious or reckless disregard of Plaintiff’s

   federally protected rights, discriminated against Plaintiff ROBINSON A.

   CASTRO on account of his National Origin, in violation of the Act with respect to

   its decision to treat Plaintiff different from other employees.

49. Plaintiff ROBINSON A. CASTRO was wrongfully terminated by the Defendant

   GIANNINO’S TRATTORIA and Plaintiff’s termination from employment was

   directly and proximately caused by the Defendant’s unjustified discrimination

   against Plaintiff because of his National Origin.

50. Any alleged nondiscriminatory reason for the termination of the Plaintiff’s

   employment asserted by Defendant GIANNINO’S TRATTORIA is a mere pretext

   for the actual reasons for the termination from employment, Plaintiff’s National

   Origin and complaints related to the unlawful acts of Discrimination and

   Harassment.



                                   Page 9 of 21
   51. Defendant GIANNINO’S TRATTORIA is subjected to vicarious liability for the

       actions of its agents because it failed to take adequate remedial measures to halt

       the discrimination, harassment, and retaliation to which Plaintiff was subjected to,

       despite Defendant’s knowledge that such discrimination, harassment, and

       retaliation was occurring.

   52. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff

       ROBINSON A. CASTRO suffered serious economic losses as well as mental pain

       and suffering.

   53. Plaintiff has retained the law offices of the undersigned attorney to represent him

       in this action and is obligated to pay reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROBINSON A. CASTRO respectfully requests that this court

order the following:

   A. Grant a permanent injunction enjoining Defendant GIANNINO’S TRATTORIA,

       its officers, successors, assigns, and all persons in active concert or participation

       with it, from engaging in any employment practice which discriminates based on

       National Origin.

   B. Reinstate Plaintiff ROBINSON A. CASTRO to the same position he held before

       the retaliatory personnel action, or to an equivalent position.

   C. Reinstate full fringe benefits and seniority rights to Plaintiff ROBINSON A.

       CASTRO.

   D. Order Defendant GIANNINO’S TRATTORIA to make Plaintiff ROBINSON A.

       CASTRO whole, by compensating Plaintiff for lost wages, benefits, including front



                                      Page 10 of 21
       pay, back pay with prejudgment interest and other remuneration for mental pain,

       anguish, pain and humiliation resulting from the employment discrimination

       suffered.

   E. Award a money judgment representing prejudgment interest.

   F. Award any other compensation allowed by law including punitive damages,

   G. Award attorney’s fees and costs.

                                       JURY TRIAL DEMAND
Plaintiff ROBINSON A. CASTRO demands a trial by jury on all issues triable as of right
by a jury.
                           COUNT II:
VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964: RETALIATION

   54. Plaintiff ROBINSON A. CASTRO re-adopts every factual allegation as stated in

       paragraphs 1-39 above as if set out in full herein.

   55. is an action against GIANNINO’S TRATTORIA for unlawful retaliation under

       Title VII.

   56. At    all    times   material    hereto,   the   Employer/Defendant   GIANNINO’S

       TRATTORIA failed to comply with the Civil Rights Act of 1964 [42 U.S.C. 2000

       e-2 (a)], Section 704(a), which makes it unlawful for an employer to retaliate

       against an individual “because he has opposed any practice made an unlawful

       employment practice by this subchapter, or because he has made a charge, testified,

       assisted, or participated in any manner in an investigation, proceeding, or hearing

       under this subchapter.” 42 U.S.C. § 2000e-3(a) (emphasis added).

   57. Defendant GIANNINO’S TRATTORIA employed Plaintiff ROBINSON A.

       CASTRO as a full time, a non-exempted salaried employee from on or about March

       08, 2019, through approximately June 6, 2019, or 13 weeks.

                                         Page 11 of 21
58. The Plaintiff is a member of a protected class under Title VII because of his

    National Origin, and because of his participation in protected activities within the

    meaning of the Civil Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)].

59. While working for Defendant GIANNINO’S TRATTORIA, the Plaintiff was

   subjected to discrimination and harassment based on his National Origin.

60. The Plaintiff explicitly informed the owner of the business that he was suffering

    discrimination based on his National Origin and opposed to these unlawful

   employment practices.

61. This protected activity resulted in retaliatory adverse actions that altered the terms,

   conditions, and privileges of the Plaintiff’s employment.

62. As a result, Plaintiff was forced to endure a continued, unrelenting, abusive and

   disparate treatment at the hands of individuals with the ability to hire, fire, promote,

   and discipline him, and he was eventually terminated in retaliation to his refusal to

   accept the unlawful discriminatory employment practices.

63. At the time of the Defendant’s termination of his employment, the Plaintiff did

   perform and excel at the performance of the essential functions of his position.

64. Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

   Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

   complaints of Discrimination and Harassment due to his National Origin.

65. Retaliation based on having engaged in a protected activity constitutes unlawful

    retaliation within the meaning of Title VII.

66. The Defendant GIANNINO’S TRATTORIA is subjected to vicarious liability

    because it failed to take adequate remedial measures to halt the discrimination,



                                    Page 12 of 21
       harassment, and retaliation to which Plaintiff was subjected to despite Defendant’s

       knowledge that such discrimination, harassment, and retaliation was occurring.

   67. Furthermore, the Defendant knowingly condoned and ratified the National Origin

       discrimination and retaliation of the Plaintiff.

   68. Defendant’s known allowance and ratification of the wrongful conduct created and

       facilitated an abusive, discriminatory, and hostile work environment based on the

       Plaintiff's National Origin, within the meaning of the Civil Rights Act of 1964 [42

       U.S.C. 2000 e-2 (a)].

   69. As a direct and proximate result of the actions and/or omissions of the Defendant,

       the Plaintiff has suffered injury and losses including a violation of his statutory

       rights.

   70. As a result of the Retaliation, Plaintiff ROBINSON A. CASTRO has incurred

       substantial monetary losses and has suffered emotional distress, embarrassment,

       and humiliation.

   71. Plaintiff has retained the law offices of the undersigned attorney to represent him

       in this action and is obligated to pay reasonable attorneys’ fees and costs.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROBINSON A. CASTRO respectfully requests that this court

order the following:

   A. Grant a permanent injunction enjoining Defendant GIANNINO’S TRATTORIA,

       its officers, successors, assigns, and all persons in active concert or participation

       with it, from engaging in any employment practice which constitutes unlawful

       retaliation for having engaged in protected activity, and;



                                       Page 13 of 21
   B. Reinstate Plaintiff ROBINSON A. CASTRO to the same position he held before

       the retaliatory personnel action, or to an equivalent position;

   C. Reinstate full fringe benefits and seniority rights to Plaintiff;

   D. Order Defendant GIANNINO’S TRATTORIA to make Plaintiff whole, by

       compensating Plaintiff for lost wages, benefits, including front pay, back pay with

       prejudgment interest and other remuneration for mental pain, anguish, pain and

       humiliation due to the discrimination of Plaintiff and due to the retaliatory

       discharge;

   E. For a money judgment representing prejudgment interest;

   F. Award any other compensation allowed by law including compensatory damages,

       punitive damages, and attorneys’ fees and costs.

                                      JURY TRIAL DEMAND
Plaintiff ROBINSON A. CASTRO demands a trial by jury on all issues triable as of right
by a jury.


                              COUNT III:
          VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
        CHAPTER 760: DISCRIMINATION BASED ON NATIONAL ORIGIN

   72. Plaintiff ROBINSON A. CASTRO re-adopts every factual allegation as stated in

       paragraphs 1-39 and above as if set out in full herein.

   73. At    all   times   material    hereto,   the   Employer/Defendant   GIANNINO’S

       TRATTORIA failed to comply with the Florida Civil Rights Act of 1992 [Florida

       Statutes Section 760.10] which states,

       “It is an unlawful employment practice for an employer: To discharge or to fail or
        refuse to hire any individual, or otherwise to discriminate against any individual
        with respect to compensation, terms, conditions, or privileges of employment,



                                        Page 14 of 21
    because of such individual's race, color, religion, sex, national origin, age,
    handicap, or marital status”

74. The discrimination of Plaintiff ROBINSON A. CASTRO by Defendant

   GIANNINO’S TRATTORIA was caused by the Defendant being aware of

   Plaintiff’s National Origin.

75. The Defendant’s decision to discriminate against Plaintiff ROBINSON A.

   CASTRO was because of Plaintiff’s National Origin.

76. At all relevant times, including the time of discrimination, Defendant

   GIANNINO’S TRATTORIA was aware that Plaintiff ROBINSON A. CASTRO

   was Hispanic and from Dominican National Origin.

77. At the time of the unlawful discrimination, the Plaintiff did perform and excel at

   the performance of the essential functions assigned to him by the Defendant.

78. The Plaintiff was qualified for the position apart from him apparent National

   Origin.

79. The Defendant GIANNINO’S TRATTORIA is a sophisticated employer who has

   actual knowledge of the requirements of the Florida Civil Rights Act, Chapter 760.

80. The failure of Defendant GIANNINO’S TRATTORIA to adhere to the mandates

   of the Act was willful and its violations of the provisions of the Act were willful.

81. Defendant GIANNINO’S TRATTORIA through its practices and policies as an

   employer, willfully, and with malicious or reckless disregard of Plaintiff’s State

   protected rights, discriminated against Plaintiff ROBINSON A. CASTRO on

   account of his National Origin in violation of the Act, with respect to its decision

   to treat Plaintiff different from other employees.




                                  Page 15 of 21
82. The discrimination and harassment were perpetrated by the decision-makers, and

   this fact perpetuated and facilitated an abusive, discriminatory, and hostile work

   environment based on the Plaintiff’s National Origin. within the meaning of the

   Florida Civil Rights Act of 1992.

83. Plaintiff ROBINSON A. CASTRO was wrongfully terminated by the Defendant

   GIANNINO’S TRATTORIA and the Plaintiff’s termination from employment

   was directly and proximately caused by the Defendant’s unjustified discrimination

   against Plaintiff.

84. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff

   ROBINSON A. CASTRO suffered serious economic losses as well as mental

   anguish, humiliation, pain, and suffering.

85. Any alleged nondiscriminatory reason for the termination of Plaintiff’s

   employment asserted by Defendant GIANNINO’S TRATTORIA, is a mere pretext

   for the actual reasons for the termination from employment, Plaintiff’s National

   Origin and his complaints related to the unlawful acts of Discrimination and

   Harassment.

86. Defendant GIANNINO’S TRATTORIA is subjected to vicarious liability for the

   actions of its agents because it failed to take adequate remedial measures to halt

   the discrimination, harassment, and retaliation to which Plaintiff was subjected to,

   despite Defendant’s knowledge that such discrimination, harassment, and

   retaliation was occurring.

87. The Defendant’s actions were malicious and were recklessly indifferent to the

   Plaintiff’s rights protecting a person from discrimination due to their National



                                  Page 16 of 21
       Origin. Discrimination based on National Origin constitutes unlawful

       discrimination in violation of the Florida Civil Rights Act, Chapter 760.

   88. Plaintiff ROBINSON A. CASTRO has retained the law offices of the undersigned

       attorney to represent him in this action and is obligated to pay reasonable attorneys’

       fees and costs.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROBINSON A. CASTRO respectfully requests that this court

order the following:

   A. Grant a permanent injunction enjoining Defendant GIANNINO’S TRATTORIA,

       its officers, successors, assigns, and all persons in active concert or participation

       with it, from engaging in any employment practice which discriminates based on

       National Origin;

   B. Reinstate Plaintiff ROBINSON A. CASTRO to the same position held before the

       retaliatory personnel action, or to an equivalent position;

   C. Reinstate full fringe benefits and seniority rights to Plaintiff;

   D. Order Defendant GIANNINO’S TRATTORIA to make Plaintiff ROBINSON A.

       CASTRO whole, by compensating Plaintiff for lost wages, benefits, including front

       pay, back pay with prejudgment interest and other remuneration for mental pain,

       anguish, pain, and humiliation;

   E. For a money judgment representing prejudgment interest;

   F. Award any other compensation allowed by law including punitive damages,

       attorney’s fees (§448.104, Fla. Stat.) and further demands a trial by jury on all

       issues so triable.



                                       Page 17 of 21
                                  JURY TRIAL DEMAND

Plaintiff ROBINSON A. CASTRO demands a trial by jury on all issues triable as of right

by a jury.

                                 COUNT IV:
                  VIOLATION OF FLORIDA CIVIL RIGHTS ACT,
                CHAPTER 760, FLORIDA STATUTES; RETALIATION

   89. Plaintiff ROBINSON A. CASTRO re-adopts every factual allegation as stated in

       paragraphs 1-39 and 72-88 of this Complaint as if set out in full herein

   90. This is an action against GIANNINO’S TRATTORIA for unlawful retaliation

       under the Florida Civil Rights Act, Chapter 760, FL Statutes, (FCRA).

   91. The FCRA contains an anti-retaliation provision, forbidding employers from

       retaliating, or from taking adverse personnel action against those employees who

       exercise their lawful and protected rights under Title VII.

   92. The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as follows:

    “It is an unlawful employment practice for an employer, an employment agency, a
     joint labor management committee, or a labor organization to discriminate against any
     person because that person has opposed any practice which is an unlawful
     employment practice under this section, or because that person has made a charge,
     testified, assisted, or participated in any manner in an investigation, proceeding, or
     hearing under this section”.

   93. The Plaintiff is a member of a protected class under Title VII and the Florida Civil

       Rights Act because of his National Origin, and because of his participation in

       protected activities within the meaning of the Florida Civil Rights Act.

   94. Plaintiff ROBINSON A. CASTRO, while working for Defendant GIANNINO’S

       TRATTORIA was subject to discrimination and harassment based on his

       Dominican National Origin.




                                      Page 18 of 21
95. The Plaintiff explicitly informed the owner of the business that he was suffering

   discrimination based on his National Origin and opposed to these unlawful

   employment practices.

96. This protected activity resulted in retaliatory adverse actions that altered the terms,

   conditions, and privileges of the Plaintiff’s employment.

97. As a result, Plaintiff was forced to endure a continued, unrelenting, abusive and

   disparate treatment at the hands of individuals with the ability to hire, fire, promote,

   and discipline him, and he was eventually terminated in retaliation to his refusal to

   accept the unlawful discriminatory employment practices.

98. The Defendant is subject to vicarious liability because it failed to take adequate

   remedial measures to halt the discrimination, harassment, and retaliation to which

   Plaintiff was subjected to despite Defendant’s knowledge that such discrimination,

   harassment, and retaliation was occurring.

99. Furthermore, the Defendant knowingly condoned and ratified the National Origin

   and retaliation of the Plaintiff.

100.       Defendant’s known allowance and ratification of the wrongful conduct

   created and facilitated an abusive, discriminatory, and hostile work environment

   based on the Plaintiff's National Origin, within the meaning of Section 760.10 of

   the Florida Civil Rights Act.

101.       As a direct and proximate result of the actions and/or omissions of the

   Defendant, the Plaintiff has suffered injury and losses including a violation of his

   statutory rights.




                                       Page 19 of 21
   102.       The Plaintiff has no plain, adequate, or complete remedy at law. He is

      suffering and will continue to suffer irreparable injury in the form of psychiatric

      and psychological harm, extreme emotional distress, emotional pain, mental

      anguish and humiliation, loss of dignity, loss of enjoyment of life, loss of past and

      future wages and an inability to earn wages in the future. These losses are

      continuing and will continue in the future.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROBINSON A. CASTRO respectfully requests that this Court;

   A. Grant a permanent injunction enjoining Defendant GIANNINO’S TRATTORIA,

      its officers, successors, assigns and all persons in active concert or participation

      with it, from engaging in further discriminatory practice in violation of the FCRA,

      Fla. Stat. Section 760.10, (7).

   B. Award Plaintiff ROBINSON A. CASTRO judgment against the Defendant

      GIANNINO’S TRATTORIA for compensatory damages as determined by the

      Trier of fact.

   C. Award Plaintiff restitutionary damages including back pay, front pay, liquidated

      damages, any “Employee Welfare Benefits” and retirement benefits for the time

      the Plaintiff should have worked absent Defendant’s discriminatory treatment.

   D. Enter Judgment for Punitive damages against GIANNINO’S TRATTORIA.

   E. Award all reasonable Attorney’s fees and costs incurred in connection with this

      action; and any other and further relief as justice may require.

                               JURY TRIAL DEMAND




                                        Page 20 of 21
Plaintiff ROBINSON A. CASTRO demands trial by a jury of all issues triable as of right

by a jury.

Dated: March 13, 2020

                                             Respectfully submitted,

                                             By: _/s/ Zandro E. Palma____
                                             ZANDRO E. PALMA, P.A.
                                             Florida Bar No.: 0024031
                                             9100 S. Dadeland Blvd.
                                             Suite 1500, Miami, FL 33156
                                             Telephone: (305) 446-1500
                                             Facsimile: (305) 446-1502
                                             E-mail: zep@thepalmalawgroup.com
                                             Attorney for Plaintiff




                                    Page 21 of 21
